United States Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-13523 CAPITAL REALTY INVESTORS-IV LIMITED PARTNERSHIP (Exact Name of Issuer as Specified in its Charter) Maryland 52-1328767 (State of Incorporation) (I.R.S. Employer Identification No.) 11200 Rockville Pike Rockville, MD (Address of Principal Executive Offices) (ZIP Code) (301) 468-9200 (Issuer’s Telephone Number, Including Area Code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filero Non-accelerated filer (Do not check if a smaller reporting company)oSmaller reporting companyx Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x CAPITAL REALTY INVESTORS-IV LIMITED PARTNERSHIP INDEX TO FORM 10-Q FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2011 Page Part I FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets - June 30, 2011 and December 31, 2010 1 Consolidated Statements of Operations and Accumulated Losses - for the three and six months ended June 30, 2011 and 2010 2 Consolidated Statements of Cash Flows - for the six months ended June 30, 2011 and 2010 3 Notes to Financial Statements - June 30, 2011 and 2010 4 Item 2. Management's Discussion and Analysis of Financial Condition 11 and Results of Operations Item 4. Controls and Procedures 12 Part II OTHER INFORMATION Item 1. Legal Proceedings 13 Item 5. Other Information 13 Item 6. Exhibits 13 Signature 14 Part I.FINANCIAL INFORMATION Item 1.Financial Statements CAPITAL REALTY INVESTORS-IV LIMITED PARTNERSHIP CONSOLIDATED BALANCE SHEETS ASSETS (Unaudited) June 30, December 31, Investments in partnerships $ $ Investment in partnerships held for sale or transfer Cash and cash equivalents Acquisition fees, principally paid to related parties, net of accumulated amortization of $51,296 and $50,324, respectively Property purchase costs, net of accumulated amortization of $74,781 and $74,111, respectively Other assets Total assets $ $ LIABILITIES AND PARTNERS' CAPITAL (DEFICIT) Due on investments in partnerships $ $ Accrued interest payable Accounts payable and accrued expenses Total liabilities Commitments and contingencies Partners' capital (deficit): Capital paid in: General Partners Limited Partners Less: Accumulated distributions to partners ) ) Offering costs ) ) Accumulated losses ) ) Total partners' capital (deficit) ) ) Total liabilities and partners' capital (deficit) $ $ The accompanying notes are an integral part of these consolidated financial statements. - 1 - Part I.FINANCIAL INFORMATION Item 1.Financial Statements CAPITAL REALTY INVESTORS-IV LIMITED PARTNERSHIP CONSOLIDATED STATEMENTS OF OPERATIONS AND ACCUMULATED LOSSES (Unaudited) For the three months ended For the six months ended June 30, June 30, Share of income from partnerships $ Other revenue andexpenses: Revenue: Interest Gain on disposition of investment in partnerships, net of disposition fee Expenses: General and administrative Interest Management fee Professional fees Amortization of deferred costs Total other revenue and expenses ) Income (loss) before gain on disposition of investment in partnership ) ) Net income Accumulated losses, beginning of period ) Accumulated losses, end of period $ ) $ ) $ ) $ ) Net income allocated to General Partners (1.51%) $ $ $
